Citation Nr: 1727206	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  12-09 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable rating prior to January 28, 2016, and in excess of 10 percent therefrom, for a service-connected right ankle disability, claimed as old avulsed fracture of the medial malleolus of the right ankle. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs




ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1973 to July 1973 and from July 1974 to July 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

In October 2014, the Board remanded this matter to the RO for further development.  The requested development has been substantially completed, and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In a December 2016 rating decision, the RO reevaluated the initial rating decision for the service-connected right ankle disability.  The decision increased the disability rating for the period beginning January 28, 2016, to 10 percent.  The Board has recharacterized the issue accordingly.  


FINDINGS OF FACT

1.  For the rating period prior to January 28, 2016, the Veteran's right ankle disability more nearly approximated a moderate disability manifested by intermittent pain, weakness, instability, incoordination, and swelling, with occasional flare-ups brought on by exposure to cold weather, rain, and playing baseball, intermittent use of a cane, and full range of motion.

2.  For the rating period beginning January 28, 2016, and thereafter, the Veteran's right ankle disability was manifested by frequent flare-ups, regular use of a cane and ankle brace, and marked limitation of ankle motion manifested by dorsiflexion to 10 degrees and plantar flexion to 25 degrees; there is no evidence of ankylosis of the ankle, ankylosis subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy.

3.  The Veteran served at least 90 days during a period of war during the Vietnam Era.

4.  For the entire period on appeal, the Veteran's disabilities were evaluated at no more than 20 percent disabling, and, at worst, have limited him to sedentary work but do not preclude him from obtaining and maintaining substantial gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating of 10 percent for a right ankle disability have been met or more nearly approximated to January 27, 2016.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5271 (2016).

2.  The criteria for an increased rating of 20 percent have been met for a right ankle condition as of January 28, 2016.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71, DC 5271.

3.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107;
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

4.  The criteria for nonservice-connected pension benefits have not been met. 
38 U.S.C.A. §§ 1502, 1513, 1521; 38 C.F.R. § 3.3, 3.23, 3.274, 3.277, 3.340.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record). The Board notes that in a November 2014 letter complying with the October 2014 remand, the Veteran was asked to provide evidence in support of his claims for TDIU and nonservice-connected pension.  To date, no information has been received from the Veteran or his representative.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (duty to assist is not a one-way street).  As such, the Board finds substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Increased Rating

In the instant case, the Veteran is seeking an initial compensable rating for a right ankle disability, nonservice-connected pension, and total disability based on individual unemployability (TDIU).  The Veteran's right ankle disability is currently evaluated under DC 5271.

Under DC 5271, moderate limitation of motion of an ankle warrants a 10 percent evaluation, while marked limitation of motion of an ankle warrants a 20 percent evaluation.  For reference, under VA rating criteria normal ranges of motion of the ankle are as follows: dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

Other diagnostic codes relating to the ankle are DC 5270 (ankylosis); DC 5262 (tibia and fibula impairment); DC 5272 (ankylosis of the subastragalar or tarsal joint); DC 5273 (malunion of os calcis or astragalus); and DC 5274 (astragalectomy).  However, these conditions are not shown on examination and application of these DCs is not warranted.

While the Rating Schedule does not provide any information as to what manifestations constitute "moderate" or "marked" limitation of ankle motion, guidance can be found in VBA's M21-1 Live Manual.  Specifically, the M21-1 states that "moderate" limitation of ankle motion is present when there is less than 15 degrees dorsiflexion or less than 30 degrees plantar flexion, which supports a 10 percent rating.  In addition, "marked" limitation of ankle motion is demonstrated when there is less than 5 degrees dorsiflexion or less than 10 degrees plantar flexion, which supports a higher 20 percent rating.  See M21-1, Live Manual, Part III, Subpart iv, Chapter 4, Section A, Topic 3, Block k. 

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Id.

As an initial matter, service connection for a right ankle disability, claimed as old avulsed fracture of the medial malleolus of the right ankle, was granted by the RO in an August 2010 rating decision.  A noncompensable (0 percent) initial disability rating was awarded from the date of claim in June 2010.  As noted, in a December 2016 rating decision, the rating was increased to 10 percent, effective January 28, 2016.

The Veteran's STRs show that he injured his right ankle in service in a fall on stairs and while playing baseball.  At a July 2006 VA examination, the Veteran reported that the ankle bothered him intermittently and flared-up when exposed to rain or cold weather or while playing baseball.  He used a one-point cane intermittently but frequently.  The Veteran reported symptoms consistent with giving way, instability, pain, swelling, stiffness, weakness, and incoordination.  The Veteran stated he had difficulty walking, playing baseball, and running.  The Veteran was diagnosed with old avulsed fracture of the medial malleolus, right ankle in an addendum opinion.  The VA examiner found that the Veteran had full range of motion but opined that, during a flare-up, the Veteran would have severe difficulty with chores, exercise, and sports; moderate difficult with feeding, dressing, and grooming; and mild difficulty driving.  Based on the Veteran's reports, the VA examiner found that in his former occupation the Veteran would have decreased mobility, problems lifting and carrying, and pain.

At an August 2010 VA examination, the Veteran reported a history of right ankle fracture while in-service.  He reported that after treatment the ankle remained stable except on certain occasions when there is swelling and tenderness upon ambulation.  The examiner noted that the Veteran had a functional loss of 10 degrees dorsiflexion and 35 degrees plantar flexion, without pain.

The Board finds that the Veteran's reported and observed symptoms more closely approximated a moderate right ankle disability.  Though the Veteran reported symptoms consistent with swelling, stiffness, instability and incoordination, he had no loss of range of motion at his July 2010 evaluation.  His gait was normal.  The Veteran also continued to play baseball despite the fact that he reported the activity as a precursor to flare-ups.  Despite the reported loss of range of motion at his August 2010 evaluation, the Veteran reported only occasional swelling and tenderness with ambulation, and no pain on motion was noted.  Accordingly, the Board finds that marked limitation of motion was not demonstrated by adequate pathology or evidenced by the Veteran's visible or reported behavior.

The Veteran was afforded another VA examination in January 2016.  The diagnosis was old avulsed fracture of the medial malleolus, right ankle.  The Veteran reported frequent swelling related to prolonged standing and walking, grinding pain in the ankle when walking, and swelling and redness when exposed to cold weather.  The examiner noted that the Veteran regularly used a brace and a cane and demonstrated pain and lack of endurance on repeated use.  Range of motion of the right ankle was plantar flexion to 25 degrees and dorsiflexion to 10 degrees.  The Veteran was able to perform repetitive-use testing without additional functional loss or limitation of range of motion.  Strength testing was normal.  Ankle instability or dislocation was suspected.  No arthritis or ankylosis was noted.  Imaging studies showed mild osteopenia and soft tissue edema of the ankle, calcific tendinosis of the calcaneal bone, and no acute displaced fracture or posttraumatic deformity of the ankle.  Due to his ankle disability, the examiner opined that the Veteran is limited in carrying objects that weigh 10 or more pounds; doing activities that require walking on irregular surfaces, climbing stairs or ladders; and limited to sedentary or semi-sedentary type activities. 

Accordingly, the Board finds that the Veteran's right ankle disability more closely approximates a "marked" disability as of the January 2016 VA examination.  Based on the record, this is the earliest date for which entitlement to an increased evaluation is factually ascertainable.  There are credible lay allegations from the Veteran as well as objective medical evidence of limitation of ankle motion with functional loss, such that the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 and the Deluca and Mitchell cases have been considered.  Therefore, an increased evaluation of 20 percent is warranted from January 28, 2016.  This is the maximum rating available under this diagnostic code.  As mentioned above, no other codes applicable.  

TDIU and Nonservice-Connected Pension

The Veteran seeks entitlement to TDIU and nonservice-connected pension.  Because the criteria for a TDIU are included in the criteria for nonservice-connected pension, the Board will discuss the issues concurrently.

One way for a veteran to be considered permanently and totally disabled for pension purposes is to satisfy the "average person" test.  See 38 U.S.C.A. § 1502; 38 C.F.R. § 4.15; Brown v. Derwinski, 2 Vet. App. 444 (1992); Talley v. Derwinski, 2 Vet. App. 282 (1992).  To meet this test, the Veteran must have the permanent loss of use of both hands or feet, one hand and one foot, the sight of both eyes, be permanently helpless or permanently bedridden; or the permanent disabilities must be rated, singly or in combination, as 100 percent.  The Veteran does not meet any of these criteria.

On multiple occasions, the Veteran has asserted that he has been unable to work due to a combination of his service-connected right ankle disability and two nonservice-connected disabilities: lumbar spondylosis and right shoulder impingement.  In evaluating these disabilities separately and in combination with his other disabilities, the Board finds the preponderance of the evidence against a finding of an inability to secure or follow substantial gainful employment or permanent and total disability.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience. 
38 C.F.R. §§ 3.340, 3.341, 4.16.  The Veteran must meet specific requirements before consideration of whether the evidence demonstrates unemployability. If the Veteran has only one service-connected disability, it must be rated at 60 percent or more.  Here, the Veteran's right ankle disability has been rated as 20 percent disabling since January 2016, which does not meet the threshold schedular requirements for an assignment of TDIU.  Moreover, on his VA form 21-8940, he asserted, "NONE" when asked what service-connected disability prevents him from securing or following any substantial gainful employment.  He also seems to indicate to have received some level of college education.  

The Veteran has not carried his evidentiary burden of showing that he cannot secure or follow substantial gainful employment due to his service-connected ankle condition, alone.  See Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); Fagan v. Shinseki, 573 F.3d 1282, 1286 (2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility).

VA will grant nonservice-connected disability pension benefits to a wartime Veteran who has the requisite service and who is permanently and totally disabled.  Basic entitlement exists if a Veteran: (1) served in the active military, naval or air service for ninety (90) days or more during a period of war; (2) is permanently and totally disabled from nonservice-connected disability not due to his own willful misconduct; and (3) meets the net worth requirements under 38 C.F.R. §§ 3.274, 3.275, and has an annual income that does not exceed the applicable maximum annual pension rate (MAPR).  38 U.S.C.A. §§ 1502, 1521, 1522; 38 C.F.R. §§ 3.3, 3.23.

A Veteran is considered to be permanently and totally disabled if he is: (1) a patient in a nursing home for long-term care because of a disability; or (2) disabled, as determined by the Commissioner of Social Security for purposes of any benefits administered by the Commissioner; or (3) unemployable as a result of disability reasonably certain to continue throughout the life of the person; or (4) suffering from either (i) any disability which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, but only if it is reasonably certain that such disability will continue throughout the life of the person; or (ii) any disease or disorder determined by VA to be of such a nature or extent as to justify a determination that persons suffering from that disease or disorder are permanently and totally disabled.  38 U.S.C.A. § 1502(a); 38 C.F.R. § 3.3(a)(3)(vi)(B); see also 38 C.F.R. § 3.340.

For pension purposes, the Veteran does not meet the conditions that would automatically qualify him for a finding of permanent and total disability.  The Veteran was below the age of 65 at the time of application, and continues to be below the age of 65.  He is 64 years old.  The Veteran has never been a patient of a nursing home for long-term care because of a disability.  The Veteran has never been the recipient of disability benefits administered by the Social Security Administration (SSA).  Therefore, the Board has evaluated the Veteran's claims against the record to determine if he had a permanent and total disability based on nonservice-connected disabilities asserted by the Veteran.

For pension purposes, the Veteran's disabilities are as follows: lumbar spondylosis (10 percent) and right shoulder impingement (0 percent).  See rating codesheet dated in December 2016 and VA examination dated August 2010.  In addition to nonservice-connected disabilities, the Board considered the following service-connected condition: right ankle disability (10 percent effective June 2010 and 20 percent effective January 2016).  The Veteran's combined evaluation for pension purposes would be 30 percent, which does not meet the schedular criteria.  However, the Board will also consider whether referral on an extraschedular basis is warranted.  

Back disability

The Veteran's post-service treatment records first report a low back disability in August 2004.  He was admitted to the emergency room for severe back pain with onset that day.  At an August 2010 primary care follow-up at San Juan VAMC, the Veteran complained of chronic back pain sometimes alleviated with Tylenol.  At a VA examination of all body systems the same month, the Veteran stated that his low back pain had begun spontaneously 5 years before and become progressively worse.  His back had never been evaluated.  He reported that during flare-ups he could not perform any activities around the house.  Anti-inflammatory medications improved his symptoms.  On examination, the Veteran exhibited pain and fatigue on repetition and functional loss of ten degrees on lateral rotation.  X-rays showed lumbar spondylosis.  The VA examiner reported a combined thoracolumbar range of motion of 220 degrees.

Based on the VA examination and the Veteran's affirmative report that he treats his symptoms with over the counter medications, the Board finds the claimed back disability does not preclude the Veteran from obtaining or maintaining substantially gainful employment.

Right Shoulder 

At an August 2010 primary care follow-up at San Juan VAMC, the Veteran complained of shoulder pain sometimes alleviated with Tylenol.  At a VA examination of all body systems the same month, the Veteran stated that he suffered from bilateral shoulder pain occasionally, had never been evaluated for the condition, and could not perform any activities due to pain and weakness during flare-ups.  On examination, the Veteran had full range of motion with pain reported in the last five to ten degrees on the right and in the last ten to 20 degrees on the left.  X-rays showed the Veteran had a subacromial spur and probable subacromial effusion in the right shoulder.  The diagnosis was shoulder impingement.

Based on the VA examination, the Veteran's affirmative report that he treats his symptoms with over the counter medications, and the lack of functional loss, the Board finds the claimed shoulder disability does not preclude the Veteran from obtaining or maintaining substantially gainful employment.

Based on the evidence of record, the Board finds that the Veteran does not have a permanent and total disability based on either his service connected or nonservice-connected disabilities (either on a schedular basis or that mandates extraschedular referral) that precludes obtaining or maintaining substantially gainful employment, consistent with some college education.  


ORDER

An initial rating of 10 percent for right ankle disability is granted to January 27, 2016.

A 20 percent rating for right ankle disability is granted from January 28, 2016, onward.

TDIU is denied.

Nonservice-connected pension benefits are denied. 



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


